                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               WESTERN DIVISION

EVERETT SANDERS                                                            PLAINTIFF

VS.                                                             NO.: 5:17-cv-99-KS-MTP

CITY OF NATCHEZ, MISSISSIPPI,                                          DEFENDANTS
DARRYL GRENNELL, individually and
in his official capacity as Mayor of
Natchez, Mississippi; SARAH CARTER-
SMITH, individually and in her official
capacity as an Alderman of the City of
Natchez; DAN DILLARD, individually
and in his official capacity as an
Alderman of the City of Natchez;
BENJAMIN DAVIS, individually and in
his official capacity as an Alderman of
the City of Natchez; and JOHN DOES
                         MOTION FOR CONTEMPT OF COURT

                Defendant City of Natchez, Mississippi, and Defendants Darryl Grennell,

   Sarah Carter-Smith, Dan Dillard, and Benjamin Davis, each in his or her

   individual and official capacity (collectively referred to as “Defendants”), file this

   Motion for Contempt of Court seeking an Order finding Plaintiff Everett Sanders

   (“Plaintiff”) in contempt of this Court’s [58] Order requiring him to produce

   redacted copies of his tax returns for tax year 2017 by November 19, 2018. As a

   result of Plaintiff’s contempt, Defendants seek sanctions in the form of (1) an

   adverse instruction to the jury prohibiting Plaintiff from obtaining an award of

   damages—provided he establishes a right to an award of damages—for the year

   2017, and (2) an award of fees and costs related to Plaintiff’s failure to respond to

   Defendants’ discovery requests which required production of his tax returns.




PD.25079495.1
                1. Plaintiff’s lawsuit includes claims under both federal and state law. In

   particular, he advances a claim of race discrimination under Title VII and 42

   U.S.C. § 1981, and state law claims for defamation, conspiracy, and breach of

   contract. Defendants are entitled to summary judgment on all of the claims.

                2. The contemporaneously filed supporting Memorandum explains in

   detail why an adverse instruction should be given to the jury prohibiting Plaintiff

   from obtaining an award of damages—provided he establishes a right to an

   award of damages—for the year 2017. The Memorandum also explains why

   Defendants should be awarded fees and costs related to Plaintiff’s failure to

   respond to Defendants’ discovery requests which required production of his tax

   returns. In addition, Defendants offer the following exhibits:

                Exhibit “A” – Nov. 28, 2018, Email Correspondence between N. Morisani
   and L. Blackmon.
                For   the   reasons   articulated       in   the   accompanying   Memorandum,

   Defendants respectfully request that the Court grant this Motion, find Plaintiff

   in contempt of this Court’s orders, and award sanctions in the form of (1) an

   adverse instruction to the jury prohibiting Plaintiff from obtaining an award of

   damages—provided he establishes a right to an award of damages—for the year

   2017, and (2) an award of fees and costs related to Plaintiff’s failure to respond to

   Defendants’ discovery requests which required production of his tax returns.




                                                    2
PD.25079495.1
         Dated: December 14, 2018.
                                          Respectfully submitted,

                                          PHELPS DUNBAR, LLP

                                          BY: /s/ Nick Morisani
                                              W. Thomas Siler, Jr., MB #6791
                                              Nicholas F. Morisani, MB #104970
                                              4270 I-55 North
                                              Jackson, Mississippi 39211-6391
                                              Post Office Box 16114
                                              Jackson, Mississippi 39236-6114
                                              Telephone: 601-352-2300
                                              Telecopier: 601-360-9777
                                              Email: silert@phelps.com
                                                     nick.morisani@phelps.com
                                          ATTORNEYS FOR DEFENDANTS

                            CERTIFICATE OF SERVICE

         I, Nick Morisani, do hereby certify that I have this date electronically filed

this Motion with the Clerk of the Court using the CM/ECF system, which sent

notification to the following counsel of record:

         Lydia Roberta Blackmon, Attorney at Law
         P. O. Box 2146
         Natchez, MS 39121-2146
         662/834-0068
         Fax: 855/604-7220
         blacklr@bellsouth.net


         Dated: December 14, 2018.



                                         /s/ Nick Morisani
                                         Nicholas F. Morisani




                                            3
PD.25079495.1
